Blackford, J.
Indictment for malicious trespass. Plea in abatement, that the grand jurors who found the indictment had been selected by the board doing county business, more than one year before the first day of the term'of the Circuit Court at which the indictment was found. General demurrer to the plea, and the demurrer sustained. Plea, not guilty. Verdict and judgment for the State.
We think the demurrer to the plea in abatement should *have been overruled. According to the statute, grand jurors can only serve for one year from the time they are selected. Rev. Stat., 1838, p. 358.
Per Curiam.—The judgment is reversed. Cause remanded, &c. ■